Citation Nr: 0803381	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-27 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What initial rating is warranted for a post-A1 pulley release 
right ring trigger finger from March 3, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1971.  He also served in the reserve, to include service in 
support of Operation Iraqi Freedom.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina, which granted service connection and assigned 
a noncompensable rating.

The veteran testified at a Travel Board hearing via video 
teleconference in November 2007 before the undersigned.  A 
transcript of the hearing testimony is associated with the 
claims file.


FINDINGS OF FACT

1.  The right ring finger is the only digit of the right hand 
involved.

2.  The preponderance of the probative evidence indicates the 
veteran's post-operative right ring finger disorder does not 
have a marked impact on his employment.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial compensable 
rating for post-A1 pulley release right ring trigger finger.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5230 (2007).

2.  There is no evidentiary basis for referral of this claim 
for consideration of an extraschedular rating for a post-A1 
pulley release right ring trigger finger disorder.  38 C.F.R. 
§ 3.321(b)(1) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2004 prior to the initial favorable decision on service 
connection and in October 2005 and March 2006 after he 
appealed his initial rating.  The referenced RO letters 
informed him of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the him of the need to submit all pertinent 
evidence in his possession and, via the March 2006 letter, 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided he was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated in the June 2006 Supplemental 
Statement of the Case.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.

Governing Law and Regulation

Schedular Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's post-operative 
right ring finger disorder.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.


Analysis

The veteran asserts that the post-operative residuals impact 
his quality of life in several ways, to include impacting his 
ability to dress and engage in recreational activities that 
he once was able to do.  In a statement submitted with his 
substantive appeal, he asserted that he was unable to grasp 
items properly, write for any length of time, or enjoy 
hunting and fishing.  He also stated he no longer was able to 
bowl because he is now unable to lift the ball.

The rating criteria for ring finger pathology is quite clear.  
Limitation of motion of the ring or little finger is rated 
zero percent disabling, which means a noncompensable rating.  
38 C.F.R. § 4.71a, DC 5230.  

The August 2004 VA examination report notes that, upon 
examination, the veteran's right ring finger demonstrated 
motion from 10 to 275 degrees, that is, 10 degrees less than 
full extension.  A two millimeter surgical scar over the A1 
pulley was well healed, with a palpable nodule which was 
tender to palpation.  A sliding nodule in the floor of the 
tendon of the ring finger was also noted.  X-rays of the of 
the right hand showed no bony abnormalities.  The examiner 
estimated an additional loss of five degrees of motion on 
extension with repetitive use.  

The February 2006 examination report notes the veteran's 
report of pain from the mid- to the end point on right ring 
finger motion.  There was no evidence of ankylosis.  On 
examination of the whole hand, the examiner noted the 
interosseous muscles were well-developed, 5/5, and with 
adequate bulk and tone.  Muscle strength was 5/5.  X-rays 
showed a normal hand.  The examiner diagnosed right ring 
finger palmar contracture of the tendon with surgical 
correction.

The findings noted on examination above provide no factual 
basis for a compensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  The Board notes 2004 entries in the 
veteran's treatment records maintained at the Eisenhower Army 
Medical Center which noted muscle atrophy of the right hand.  
The findings on examination at the 2006 examination, however, 
specifically noted muscles and muscle strength were normal.  
Further, a September 2004 entry noted the veteran's 
complaints of radiating pain of his hand was causally related 
to a cervical spine disorder.  The examiner at the February 
2006 spine examination opined that the veteran's cervical 
spine disorder was not causally related to the right ring 
finger disorder.  Additionally, a February 2006 entry in the 
veteran's VA outpatient records note the examiner's opinion 
that his arm and hand pain was related to the veteran's neck.

The 2004 examiner noted the veteran's surgical scar was well 
healed with no active symptomatology.  In as much as it was a 
tendon that was tender to palpation, and not the scar, there 
is no basis for a compensable rating for a superficial scar 
that is painful on examination.  Cf. 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Further, in light of the examiners' 
findings on muscle strength, neither is there a basis for 
consideration under the rating criteria for muscle injuries.  
See 38 C.F.R. § 4.73.

Thus, the Board is constrained to find that the preponderance 
of the probative evidence shows the veteran's post-operative 
right ring finger surgical residuals to more nearly 
approximate a noncompensable rating.  38 C.F.R. § 4.7.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim for a compensable rating, 
however, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

At the hearing, the veteran focused on the impact that his 
post-operative right ring finger residuals have on his 
ability to do his job.  He noted that, prior to his injury 
and surgery, he estimated his typing speed as 50 words per 
minute, and currently it is 30 words per minute.  He stated 
that he had to take frequent breaks to allow his right hand 
to rest, rather than working continually.  He denied being 
denied a promotion because of decreased productivity, 
although he felt that had fewer computer skills than other 
workers.  Transcript, pp. 4-7.  The veteran also described 
that each instance of his field work must be documented in a 
12-page report, which required approximately five hours.  
Nonetheless, he noted that he had not lost any time from work 
due to his right ring finger disorder.  Transcript, p. 8.

Governing Criteria

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO 
has considered the issue of an extra-schedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extra-schedular rating.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

Analysis

The RO did not consider the veteran's claim on an extra-
schedular basis.  While the veteran noted at the hearing 
that, as a result of his right ring finger, it now takes him 
longer to do his job, he did not assert any specific adverse 
impact that may have accrued to him as a result.  He did not 
endorse having been passed over for promotion or any other 
objective consequence.  He has not been hospitalized as part 
of his post-operative treatment.  Thus, the Board finds no 
evidentiary basis for referral for a compensable rating on an 
extra-schedular basis.  38 C.F.R. § 3.321(b)(1); Brannon, 12 
Vet. App. at 35.

The benefit sought on appeal is denied.


ORDER

Entitlement to the assignment of an initial compensable 
rating for a post-A1 pulley release of the right ring trigger 
finger is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


